Lynch, J.
(concurring). I concur in the result. I would prefer to determine the circumstances, if any, which would impose liability on a social host for furnishing alcoholic beverages to a guest in the traditional manner, when we are confronted with facts which the court concludes result in such liability. I, therefore, cannot agree with the dictum of the opinion which declares when such liability would attach. Since the court has expressed views beyond those necessary to resolve the issues in this case I will respond to those views.
I would follow the traditional view, alluded to by the majority, ante at 155-156, that the drinker’s consumption of alcohol alone is the proximate cause of injuries to third parties. I accept this view out of concern for judicial restraint and not because of any lack of concern with the problem of drunken driving. Sorting out the conflicting social policies involved in imposing liability in such circumstances cries out for a legislative rather than a judicial solution. There are several reasons not to modify the traditional common law rule but to await a legislative solution.
First, in determining when a host should have known his guest was intoxicated and unable to drive safely a jury are, after all, acting as the paradigm of the “Monday morning quarterback.” Not only does the jury decide what facts were “known” to the host but they have the ability to analyze the host’s conduct in the light of the subsequent, sometimes tragic, events. Furthermore, we cannot ignore that juries are sometimes influenced by sympathy for the injured party or other irrelevant factors in imposing liability.
Second, the court should take note that the General Court has recently limited the amount that may be recovered by victims of medical malpractice in an attempt to solve what it perceives as a crisis in the medical profession brought about by the burgeoning cost of malpractice insurance. St. 1986, c. 351. The Legislature has acted to restrict recovery by injured litigants in order to limit the expense of practicing medicine. Here, this court suggests, however, that it will impose liability where none has existed before. A social host is by definition not in a commercial setting where furnishers of goods or services *164can protect themselves from the catastrophic effects of liability by obtaining adequate insurance. The homeowners of the Commonwealth are already sorely burdened and their ability to protect themselves from catastrophic loss may be limited to restricting the activities that are permitted on their property. The Supreme Court of the United States recently held that certain kinds of private, aberrant sexual acts are beyond the bounds of constitutional protection. Bowers v. Hardwick, 478 U.S. 186 (1986). I suggest that the views of the court expressed here will have a far more pervasive effect on the private activities of consenting adults than that highly criticized decision.
Third, the majority is responding to a serious problem in modem society, but is doing so without the consideration of aspects of the problem that would be appropriate for the Legislature to examine. For example, is it necessary, or desirable, to expose to liability the equity in the home or perhaps the entire life savings of citizens of the Commonwealth who do nothing more than make available alcoholic beverages to social guests whom a jury later determines that the host should have known were intoxicated and would drive? Is the social guest a statistically significant contributor to highway accidents in which alcohol is a factor? After all, social activities themselves usually impose constraints on extreme behavior. Moreover, can a homeowner (who is not in the business of serving alcohol) be expected to recognize when a guest is approaching his individual “limit,” and, in what circumstances should a host be charged with knowledge that his guest would drive? What action, if any, might protect the host from liability when he learns that his guest, now perceived to be under the influence, intends to drive? To what extent", if any, should the reasonable availability of insurance affect the policy decision to impose liability?
One other matter requires some comment. A subtle message attaches to the rule of liability proposed by the court. Imposing liability on the host partially excuses the drunken driver from the consequences of his own acts. Instead of placing all of society’s opprobrium on the individual who makes the free *165choice of both drinking too much and then driving, the rule advanced by the court divides that opprobrium and thus defuses it. I suggest that this is not the message that we wish to send to those who make the decision to drink to excess and then drive.